PER CURIAM.
Affirmed. The appellant challenges a jury instruction given in answer to a question the jury asked. We find that there was no error in the minor modification to the standard charge. Even were it to have been error, a full review of the transcript convinces us it was harmless. See Edwards v. State, 351 So.2d 358 (Fla. 4th DCA 1977).
Appellant also challenges as cumulative various other evidentiary rulings. However, the objections made at trial did not preserve most of these issues for appeal or they were harmless.
Having reviewed the full trial transcript, we find no miscarriage of justice which would warrant a new trial. § 59.041, Fla.Stat. (1991).
DELL, C.J., and STONE and WARNER, JJ., concur.